                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JOE E. SLEDGE, et al.                                                             PLAINTIFFS

V.                                                                NO. 4:16-CV-53-DMB-JMV

MERITOR, INC., et al.                                                           DEFENDANTS


                                            ORDER

       On May 14, 2019, Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company

(collectively, “Meritor Defendants”) filed a joint motion to dismiss with prejudice the claims of

Joe E. Sledge, Cordelia Reed, James Wright, Lucille Turner, Jeffrey Scott, and Sincellia Scott.

Doc. #547. On August 5, 2019, Textron, Inc., filed a joint motion to dismiss with prejudice the

claims of Sledge, Reed, Wright, Turner, the Scotts, Carol Johnson, and Emma Hardiman. Doc.

#567. On November 5, 2019, Textron filed a joint motion to dismiss with prejudice the claims of

Katrena Fisher, as personal representative and devisee of Henry Fisher, deceased; David L.

McClain; and Mary McClain. Doc. #577.

       It appears all claims at issue in these motions have been dismissed with prejudice by

stipulation. See Docs. #488, #551, #564, #572, #576. Accordingly, the motions to dismiss

[547][567][577] are DENIED as moot.

       SO ORDERED, this 26th day of November, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
